PER CURIAM.
This cause is before us on petition for writ of certiorari to the Florida Public Service Commission to review Order Number 8451, dated May 21, 1969, and Order Number 8483, dated June 27, 1969, granting the application of Matassa, Inc., for a contract carrier’s certificate for transportation of pre-stressed and precast products to various points in the State using special equipment under contract with Conerec, Inc.
Our consideration of the petition, record, briefs and argument of counsel, leads us to conclude that there has been no deviation from the essential requirements of law.
Accordingly, petition for writ of cer-tiorari is denied.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.